The plaintiffs appeal from an order of the Superior Court sustaining the defendant’s demurrer. The essential allegations of the several counts in the declaration in this action of “contract and/or tort” were that the assessors of the city of Newton “did knowingly violate their oath of office by using an intentional scheme of over-assessing the plaintiffs’ property . . . in violation of and contrary to the provisions of” G. L. c. 41, §§ 29 and 30; that the assessors arbitrarily and capriciously denied the plaintiffs’ applications for abatement of taxes without benefit of a hearing, thus causing the plaintiffs to pay a disproportionately excessive tax which has resulted in extensive monetary damage to each of the plaintiffs. The exclusive and adequate remedy for overassessment is afforded by abatement proceedings under G. L. c. 59, §§ 59-74.

Order sustaining demurrer affirmed.